Title: To James Madison from Horatio Gates, 5 August 1805 (Abstract)
From: Gates, Horatio
To: Madison, James


          § From Horatio Gates. 5 August 1805, Rose Hill. “Saturdays News paper acquainted me with your Arrival at Philadelphia; if you intend farther Northward, I have the satisfaction to Offer you Rose Hill, during your stay near New York; there you will find ease, fine Air, fine Water, & every Accomodation you can desire; Mrs: Gates Joins me in presenting her kindest Compliments to Mrs. Maddison, and in our Assurances; to make R H as agreeable as you wish it.”
        